Citation Nr: 1545711	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  10-08 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent 


WITNESSES AT HEARING ON APPEAL

The Veteran, his Spouse and Mr. CAD


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of       a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for PTSD.

In November 2011 the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing at the RO that addressed the issue of entitlement to service connection for PTSD.  A transcript of his testimony is of record.

In September 2012 the Board remanded the issue of entitlement to service connection for PTSD to the Agency of Original Jurisdiction (AOJ) for additional development.

The Board notes that the Veteran has multiple appeals pending at the RO, to include several issues that are shown to be awaiting the scheduling of a Board hearing by the RO.  Such issues will be the subject of a later Board decision, if necessary. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Upon further review of the record, the Board finds that the Veteran appears to have provided sufficient information to permit a request for verification of another alleged stressor through official sources.   

The Veteran asserted in a statement received in December 2009 that he was present at Fort Richardson Alaska with Battalion 1/37 FA when the body of SP4 Cody was found under a layer of ice and snow in February or March 1986.  He stated that SP4 Cody was with A Btry 1/37.  SP4 Cody had been missing as absent without leave (AWOL) for 30 days, and was dead of an apparent self-inflicted gunshot wound to the head.  He stated that they had to use torches to remove his body from the ice and snow.  A July 2011 outpatient treatment notes the Veteran reporting this incident, among others, as resulting in nightmares or flashbacks.  Thus, an attempt to verify this claimed stressor through official sources should be made.

The Board notes that with respect to the reported suicide of PFC Majors, although evidence has been obtained showing that PFJ Majors committed suicide, the circumstances surrounding that incident vary markedly from the Veteran's contentions as to the timing of the incident and his involvement in the incident.      In this regard, the Veteran originally intimated that PFC Major's suicide occurred while he was still on active service (the Veteran stated that the police called the unit and that the Veteran was detailed by the unit to go to the scene, which would imply that the Veteran's visit to the traumatic scene was performed under orders) and that the suicide was prompted by being rejected by a woman.  The Veteran stated that he assisted the police by providing next-of-kin information and assembled the soldier's uniform and took it to the morgue to accompany the body for shipment to Chicago.  The Veteran subsequently changed his account to represent that PFC Major had committed suicide immediately after discharge from service, and that the suicide was caused by his separation from service; the Veteran also changed his account   of the circumstances of notification to represent that he learned of the suicide on television and proceeded to the scene on his own volition.  

However, the crime report by the Anchorage Police Department from January 24, 1989 showed that PFC Major apparently killed himself when he saw police approaching to question him as a suspect in a sexual assault that occurred that day.  The report makes no mention of Army personnel arriving on the scene.  Moreover, the RO noted that PFC Major was discharged from service in 1986, at least two years prior to his suicide in 1989, which is contrary to the Veteran's report that the suicide occurred as a result of his actions of having PFC Major "chucked" out of the Army.  Accordingly, the Board does not find this particular stressor to be credibly reported, and does not find an examination as pertains to that stressor warranted at this time. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's reported stressor of SP4 Cody, with A Btry 1/37 FA, being found frozen in February or March 1986 at Fort Richardson, Alaska after committing suicide by a self-inflicted gunshot wound.  All responses should be included in the claims file.

2.  If, and only if, the above stressor is sufficiently corroborated, the Veteran should be afforded a VA PTSD examination to determine whether he suffers from PTSD as a result of that stressor. 

3.  After the development requested above has     been completed to the extent possible, the AOJ should again review the record.  If the benefit    sought on appeal remains denied, the appellant        and representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




